EXHIBIT 11 March 14, 2012 Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Prime Global Capital Group Incorporated Dear Commissioners: We have read the statements that we understand Prime Global Capital Group Incorporated will include under the section entitled “Changes in Our Independent Registered Public Accounting Firm; Fees” in the Schedule 14A Information to the Proxy Statement it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /s/ HKCMCPA Company Limited HKCMCPA Company Limited Hong Kong, China
